Citation Nr: 0020210	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  93-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back disorder. 

Entitlement to service connection for residuals of a sprain 
of the left foot with partial amputation of the great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) at 
Waco, Texas.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in November 1991.  A transcript is 
of record.  

The veteran's original claim for service connection for a low 
back disability, claimed as secondary to spinal anesthesia 
administered for treatment of service connected residuals of 
a right knee injury was received in November 1984 and denied 
by rating decision in January 1985.  However, that claim has 
remained open because the veteran was not notified of the 
January 1985 decision.  The original claim for a left foot 
disorder as secondary to the service connected right knee 
disability was received during the November 1991 hearing and 
is currently on appeal.  

The Board first remanded the case for additional medical 
evidence, to include medical opinions on the etiology of the 
claimed low back and left foot disorders, in June 1994.  The 
requested orthopedic examinations were conducted, but the 
only medical opinion made was that low back pain was not 
related to spinal anesthesia, as it developed about six 
months later.  Nevertheless, requested medical opinions 
regarding all low back diagnoses and the left foot diagnoses 
were not entered.  The Board remanded the case again for 
further examination and requests for the previously sought 
medical opinions on low back and left foot etiologies.  The 
veteran failed to report for the requested examinations, but 
the RO did not request any medical opinions on the pertinent 
etiology questions.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, as a matter of law, the veteran is entitled to 
compliance with the terms of a remand by the Court or by the 
Board.  

In order to obtain the requested medical opinions, the Board 
must remand the case again for the following actions.  

The case should be referred to a VA 
orthopedic specialist-physician who 
should review the complete claims file 
and then render opinions as to whether it 
is at least as likely as not that chronic 
lumbosacral strain, mild spondylosis 
deformans, peripheral neuropathy, a small 
heel spur of the left foot, amputation 
through the distal phalanx of the left 
hallux, and/or cavovarus deformity of the 
left foot resulted from or underwent 
aggravation by service connected 
residuals of a right knee injury and/or 
left knee strain, to include any 
treatment therefor.  The review of the 
complete claims file must be noted in the 
specialist's report.  If aggravation of 
any low back or left foot disability has 
ensued from any service connected 
disability or treatment therefor, the 
degree of such aggravation should be 
specified, if possible. The specialist 
should state upon what evidence the 
opinions are based.  The complete 
rationale for all conclusions reached 
must be included.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals


 



